Name: 2013/777/CFSP: Political and Security Committee Decision EUTM Somalia/1/2013 of 17Ã December 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  defence;  Africa
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 346/53 POLITICAL AND SECURITY COMMITTEE DECISION EUTM SOMALIA/1/2013 of 17 December 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (2013/777/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2010/96/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia). (2) On 22 January 2013, the Council adopted Decision 2013/44/CFSP (2) amending and extending Decision 2010/96/CFSP and appointing Brigadier General Gerald AHERNE as EU Mission Commander. (3) The Italian Republic has proposed the appointment of Brigadier General Massimo MINGIARDI as the new EU Mission Commander to succeed Brigadier General Gerald AHERNE. (4) The EU Military Committee supports that proposal. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Massimo MINGIARDI is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) as from 15 February 2014. Article 2 This Decision shall enter into force on 15 February 2014. Done at Brussels, 17 December 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 44, 19.2.2010, p. 16. (2) Council Decision 2013/44/CFSP of 22 January 2013 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (OJ L 20, 23.1.2013, p. 57).